Name: Commission Regulation (EC) NoÃ 1025/2007 of 3 September 2007 amending for the 85th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 4.9.2007 EN Official Journal of the European Union L 231/4 COMMISSION REGULATION (EC) No 1025/2007 of 3 September 2007 amending for the 85th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 27 August 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 996/2007 (OJ L 224, 29.8.2007, p. 3). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Natural persons: Abdelmalek Droukdel (alias Abou Mossaab Abdelouadoud) Address: Locality of Zayane, Town of Meftah, Wilaya of Blida, Algeria. Date of birth: 20.4.1970. Place of birth: Meftah, Wilaya of Blida, Algeria. Nationality: Algerian. Other information: (a) Member of The Organization of Al-Qaida in the Islamic Maghreb, (b) The tribunal at Tizi-Ouzou (Algeria) issued a warrant for his arrest on 15.1.2005 and sentenced him, in absentia, to life imprisonment on 21.3.2007, (c) Fathers full name: Rabah Droukdel, (d) Mothers full name: Zhour Zdigha.